                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION

SELENA COULTER,                                      )
                                                     )
                                                     )             3:20-CV-00023-DCLC
                Plaintiff,                           )
                                                     )
        vs.                                          )
                                                     )
PANDORA JEWELRY, LLC and                             )
PANDORA VENTURES, LLC,                               )
                                                     )
                Defendants




                                             ORDER

       This matter is before the Court to consider the Report and Recommendation of the United

States Magistrate Judge [Doc. 3]. Plaintiff did not object to the Report and Recommendation.

       In that Report and Recommendation, the Magistrate Judge recommends Plaintiff’s

Application to Proceed in forma pauperis [Doc. 1] be denied. Plaintiff indicated on her application

her total monthly liabilities are $1,780 [Doc. 1, pg. 7], she has a $6,000 loan payable to “Knoxville

TVA,” [id. at pg. 6], and she has a nine-year-old daughter [id. at pg. 9]. Plaintiff also indicated

her gross monthly household income is $5,850 [Id.]. Based on these numbers, the Magistrate

Judge found the $400 filing fee will not impose an undue hardship on Plaintiff [Doc. 3, pg. 3].

Moreover, while the Magistrate Judge’s Report and Recommendation was pending, Plaintiff paid

the $400 filing fee, rendering her Application to Proceed in forma pauperis moot.

       After careful consideration of the record as a whole and the Report and Recommendation

of the United States Magistrate Judge, and for the reasons set out in that Report and

Recommendation which are incorporated by reference herein, it is hereby ORDERED that the


                                                 1
Report and Recommendation [Doc. 3] is ADOPTED, and Plaintiff’s Application to Proceed in

forma pauperis [Doc. 1] is DENIED.

      SO ORDERED:




                                        s/ Clifton L. Corker
                                        United States District Judge




                                           2
